In re Anderson, Ledan; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. H, No. 195,792; to the Court of Appeal, Second Circuit, No. 34415-KH.
Writ granted in part. The court of appeal is directed to provide relator -with the appellate record already prepared pursuant to a timely motion by counsel, La. C.Cr.P. art. 914.1(A), State v. Gibbs, 98-2403 (La.9/16/98), 724 So.2d 743; State v. Melon, 95-2209 (La.9/22/95), 660 So.2d 466, and to provide relator with any additional materials it finds appropriate in its discretion based on a showing of good cause by relator. La.C.Cr.P. art. 914.1(D); State v. Rayford, 533 So.2d 353 (La.1988). In all other respects, the application is denied.